MEMORANDUM **
Wale Olufemi Osijo appeals pro se the district court’s order dismissing as moot this adversary proceeding arising from his Chapter 13 bankruptcy which was transferred to the district court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s determination of mootness, Baker & Drake, Inc. v. Pub. Serv. Comm’n (In re Baker & Drake, Inc.), 35 F.3d 1348, 1351 (9th Cir.1994), and we affirm.
The district court properly dismissed this action seeking to exclude a malicious prosecution claim from Osijo’s bankruptcy estate, because dismissal of the underlying bankruptcy petition renders this action moot. See Spacek v. Tabatabay (In re Universal Farming Indus.), 873 F.2d 1332, 1333-34 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.